Citation Nr: 0501227	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-20 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to June 
1976.  The veteran died in April 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In November 2004, the appellant appeared before the 
undersigned Acting Veteran's Law Judge at a travel board 
hearing held at the RO in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in April 2001.  The death certificate 
lists the cause of death as liver failure due to multiple 
hepatic masses.

3.  At that time of his death, service-connection was not in 
effect for any disability.

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected 
disability.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 
3.159 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to a claim, 
and expanded VA's duty to notify the claimant and the 
claimant's representative, if any, concerning certain aspects 
of claim development.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

Appellant and her representative have been provided with a 
copy of the appealed February 2002 rating decision, the June 
2003 statement of the case (SOC), and the May 2004 
supplemental statement of the case (SSOC) that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the appellant to 
prevail on her claims.  

In addition, in an August 2001 letter, the RO notified the 
appellant of the evidence needed to substantiate her claims, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also informed of what she could do to help with 
her claim, including providing other evidence in her 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004). 

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and August 2001 notice letter met the 
specific requirements of Quartuccio and Pelegrini 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  In this regard, throughout this 
appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant and, 
at her Travel Board Hearing, she was specifically advised to 
provide any further information she might have and to 
identify any other medical records in support of her claim.  
The appellant has not provided any information regarding 
evidence pertinent to her claim, not already of record.  VA 
has associated with the claims folder the veteran's service 
medical records and private treatment records.  Given the 
foregoing, the Board concludes that VA has satisfied the 
notice and assistance provisions as found in the VCAA.  
Consequently, an adjudication of the appeal at this juncture 
is proper.  

Laws/Regulations

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a) (2004); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  The 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a) (2004).  A disability 
is the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b) (2004).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, aided or lent assistance to producing death.  
38 C.F.R. § 3.312(c) (2004).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Certain disorders associated with herbicide agent (Agent 
Orange) exposure in service are presumed to be service 
connected if they are manifested to a compensable degree 
within a specified time period.  See, 38 C.F.R. §§ 3.307, 
3.309 (2004).   If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The veteran died in April 2001.  The death certificate listed 
the cause of death as liver failure due to multiple hepatic 
masses.  At that time of his death, service connection was 
not in effect for any disability.  The veteran did not 
present a claim for service connection for any condition 
during his lifetime.

The appellant contends that her husband served in Vietnam and 
that "his cancer is in direct relation to this assignment."  
She also added that he had throat surgery in 1989 on a cancer 
that would qualify as a respiratory cancer directly related 
to Agent Orange; and that he was having troubles with his 
prostate in 2001.  The appellant further contends that 
multiple cancers spread to the veteran's liver and caused its 
failure.  The appellant also testified, during her November 
2004 hearing, that the veteran had prostate cancer, which led 
to the liver cancer from which he expired. 

The veteran's private medical records indicate that he 
underwent an operation in April 1989 due to a diagnosis of 
base tongue squamous cell carcinoma with left neck 
metastasis.  The veteran was not diagnosed with throat 
cancer.

Additionally, the veteran's records indicate that he 
underwent a prostate biopsy in April 2000.  The diagnosis was 
benign epithelial hyperplasia with focal adenosis.  

The veteran underwent an additional prostate biopsy in March 
2001.  The diagnosis was benign prostatic tissue with chronic 
inflammation and glandular atrophy.

The veteran was not diagnosed with a liver condition until 
April 2001.  The veteran was diagnosed with multiple 
malignant nodules scattered throughout all segments of the 
liver.  Findings were consistent with multifocal hepatoma, 
although metastatic disease could give a similar appearance.  
There were also ascites.  Additionally, there was dilation of 
the biliary tree; however, the distinct etiology of the 
biliary tree dilatation was not clearly identified.  There 
was possible metastatic focus and/or lymphadenopathy within 
the root of the mesentery anterior of the third portion of 
the duodenum; however, alternatively this may have been a 
normal finding related to the small bowel.

An April 6, 2001 CT scan of the abdomen showed tumors 
throughout all segments of the liver, also with mesenteric 
disease.  In the examiner's opinion, this probably 
represented a metastatic hepatoma, cancer of the pancreas or 
a lung primary.  The examiner added "he could have recurrent 
head and neck tumor to the liver but 1989 until 2001 is an 
awfully long interval to develop mets."  The examiner's 
impression was end-stage metastatic disease to the liver.  

An October 2002 statement from a Dr. D. asserts that he had 
treated the veteran for multiple medical problems including 
transient ischemic attacks, hypertension, and elevated 
cholesterol.  The physician concluded that the veteran did 
have metastatic liver cancer that appeared to be a hepatoma, 
with metastatic disease to the pancreas and lymph nodes; 
however, it was uncertain whether it was a primary cancer of 
the pancreas or the liver, but it appeared to be a hepatoma 
on CT scan.  "The patient certainly had throat cancer, 
hepatic and pancreatic cancer and also had a probable 
prostate cancer."  A February 2003 statement from the 
physician asserted that the veteran "died from cancer which 
began in his prostate."  The Board finds that the February 
2003 opinion contradicts Dr. D.'s earlier October 2002 
opinion and the medical evidence of record.   

The Board acknowledges the appellant's claims that her 
husband's service in Vietnam ultimately led to his death from 
liver failure due to multiple hepatic masses.  The Board 
notes that liver cancer is not one of the presumptive 
diseases associated with herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  Additionally, although the veteran was diagnosed 
with tongue cancer with left neck metastasis in 1989, this is 
also not a presumptive disease associated with herbicide 
exposure, nor can it be classified as a respiratory cancer 
(cancer of the lung, bronchus, larynx, or trachea).  Id. 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, the veteran's tongue cancer and liver 
cancer cannot be service connected due to herbicide exposure.

The Board also notes that the appellant contends that the 
veteran's prostate cancer led to his liver cancer, which 
eventually ended in liver failure.  Although prostate cancer 
is one of the presumptive disease associated with herbicide 
exposure, the Board notes that the medical evidence of record 
does not support the appellant's contention.  First, the 
prostate biopsies from April 2000 and March 2001 reported 
benign results; there was no malignancy present.  The medical 
records in evidence do not record a diagnosis of prostate 
cancer until after his death.  Finally, the Board notes that 
the February 2003 opinion from Dr. D. contradicts his earlier 
October 2002 opinion and all other medical evidence of 
record.  

Absent some indication that they possess the requisite 
medical training and expertise, a layman's opinion as to 
etiology is not competent medical evidence.  Grottveit, 
supra, at 93.  Accordingly, the appellant's personal 
opinions, while well intended and offered in good faith, 
cannot be used to determine an etiologic relationship between 
the cause of the veteran's death and service

The Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death due to prostate cancer on a presumptive 
basis.   38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 
3.5, 3.102, 3.303, 3.309, 3.312.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).  

Even though a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

In this regard, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of a chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted in service is not, in fact, shown to be 
chronic, or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The Board notes that the service medical records are negative 
for treatment and complaints of a liver condition, and liver 
cancer was first diagnosed in April 2001, approximately 25 
years following the veteran's discharge.  Moreover, there is 
no competent medical evidence of record establishing a 
relationship between the cause of the veteran's death and any 
injury or incident associated with his period of active duty 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection on a direct basis and there is no doubt to be 
resolved.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 
3.5, 3.102, 3.303, 3.309, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


